Citation Nr: 0801233	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of trauma 
to the right eye.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for recurrent 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1979 until December 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey.  A hearing was held before the Board in 
January 2007.  A transcript of the testimony is of record. 


FINDINGS OF FACT

1.  Residuals of trauma to the right eye are not demonstrated 
by the competent evidence of record.

2.  The service medical records reflect complaints of 
headaches in conjunction with treatment for trauma to the 
right eye; separation examination was normal and post-service 
records reflect no documented continuity of headache 
symptoms; competent evidence finds that the veteran's current 
migraine headaches are not causally related to active 
service.

3.  The service medical records show treatment for right-
sided epidydimo orchitis; separation examination was normal 
and post-service records reflect no documented continuity of 
symptoms; the competent evidence does not causally relate the 
current diagnosis to active service.




CONCLUSIONS OF LAW

1.  Residuals of trauma to the right eye were not incurred in 
or aggravated by the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Migraine headaches were not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007). 

3.  Recurrent prostatitis was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
residuals of trauma to the right eye, migraine headaches, and 
recurrent prostatitis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 
 
Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Here, with 
respect to the veteran's right eye claim, the post-service 
records reflect treatment for edema of the retina in April 
2003.  The edema was caused by a contusion.  Subsequent 
private records indicate further treatment in October 2003 
for a cilia-neuralgia of the right eye.  

A June 2005 VA examination revealed a diagnosis of refractive 
error.  However, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries for the 
purposes of VA compensation.  38 C.F.R. § 3.303(c) (2007).  A 
diagnosis of enlarged cup-to-disk ratio, both eyes, was also 
noted.

Based on the above, the evidence does not reflect a current 
diagnosis consistent with in-service trauma to the right eye.  
While the treatment in 2003 was trauma-related, such trauma 
was a contusion that had been sustained at that time, rather 
than the trauma shown in service.  Moreover, the symptoms in 
2003 were acute and transitory, as demonstrated by the 
essentially normal June 2005 VA examination.  

For the foregoing reasons, current right eye trauma residuals 
have not been shown, and as such, the veteran's service 
connection claim must be denied.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board acknowledges that 
the veteran is competent to report his observable 
symptomatology.  Layno, 6 Vet. App. 465, 469.  However, he is 
not competent to establish a diagnosis.  See Espiritu, 2 Vet. 
App. 492, 494-95.  In any event, even his report of continued 
symptomatology is not persuasive here.  

Indeed, the evidence following the veteran's discharge in 
1983 does not reveal right eye complaints or treatment until 
2003, twenty years thereafter.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Here, the lengthy absence of 
documented treatment, and the absence of a current chronic 
diagnosis consistent with right eye trauma, outweighs the 
veteran's report of continuous symptomatology.  

In sum, there is no basis for a grant of service connection 
for residuals of right eye trauma.  Rather, the competent 
evidence fails to demonstrate a current chronic disability 
consistent with right eye trauma.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board will now consider the veteran's headache and 
prostatitis claims.  In this regard, an August 2005 VA 
examination indicated a diagnosis of chronic migraine 
headaches.  A June 2005 VA urology examination diagnosed 
recurrent prostatitis.  Accordingly, current disability has 
been demonstrated as to these claims, and the first element 
of service connection has been met.  

Regarding the second element of service connection, in-
service incurrence, 
the veteran's service medical records show treatment for 
headaches in April 1983, in conjunction with his right eye 
trauma.  He was given a loose patch to wear while in the sun 
and was prescribed Tylenol.  On his November 1983 report of 
medical history, he reported frequent or severe headaches.  
However, separation examination showed no objective 
abnormalities.

With respect to the veteran's prostatitis claim, the service 
medical records indicate a 
hospitalization for epididymitis in August 1982.  There was 
no diagnosis of prostatitis at that time or in any other 
service medical records.  The veteran's November 1983 
separation examination showed normal genitourinary findings.  

Therefore, as to both the headache and prostatitis claims, 
the service medical records do not show that any chronic 
disability was incurred in active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current headache or 
prostatitis problems are causally related to active service, 
for the reasons discussed below.  

Following service, there was no documented post-service 
treatment for headaches or prostatitis for over 20 years 
after the veteran's military discharge.  In fact, regarding 
the veteran's prostatitis claim, at his June 2005 VA 
examination he expressly stated that his symptoms of urinary 
frequency, urinary urgency, and nocturia did not begin until 
November 2004.  

Given the normal separation examination, and the lengthy 
absence of post-service treatment, it is concluded that the 
veteran's headaches and epididymitis treated in service were 
acute and transitory and resolved without residual prior to 
separation.  Indeed, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges the veteran's January 2007 hearing 
testimony, in which he endorsed a history of continuous 
headaches since he sustained trauma to his right eye in 
service.  Again, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  

In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, however, while 
not questioning the sincerity of the veteran's contentions, 
the Board is nevertheless more heavily persuaded by the 
absence of continued treatment than by the veteran's 
recollections dating back over two decades. 

The evidence also fails to include any competent opinions 
causally relating the currently diagnosed migraines and 
prostatitis to active service.  In fact, with respect to the 
migraine claim, the record contains an opinion reaching the 
opposite conclusion.  

Specifically, a VA examiner in August 2005 opined that it was 
not as likely as not that the veteran's chronic migraines 
were related to the headaches that were treated in the early 
1980s.  Because this opinion was rendered following a review 
of the claims folder, it is found to be highly probative.  
Moreover, no other competent evidence of record refutes that 
opinion.  

The veteran himself believes that his headaches and 
prostatitis are causally related to active service, but he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record does not show any 
current residuals of right eye trauma.  Moreover, the 
competent evidence does not reveal that the veteran's 
currently diagnosed migraine headaches and prostatitis are 
causally related to active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in February 2005 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, etiological opinions have not been obtained 
with respect to the veteran's right eye trauma and 
prostatitis claims.  Regarding the right eye, the post-
service evidence, including a VA examination performed in 
June 2005, fails to demonstrate current residuals of right 
eye trauma.  As such, an opinion is not necessary in order to 
decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2007).  
Similarly, because of the veteran's normal separation 
examination and lengthy absence of documented treatment for 
prostatitis, an opinion is also not necessary with respect to 
that claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records and post-service reports of VA and 
private treatment and examination.  

Furthermore, the record contains the veteran's statements in 
support of his claim, to include testimony provided at a 
January 2007 hearing before the undersigned.  The Board has 
reviewed the veteran's statements, as well as the medical 
evidence, and finds no references to any outstanding 
documents.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for residuals of trauma to the right eye 
is denied.

Service connection for migraine headaches is denied.

Service connection for recurrent prostatitis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


